Citation Nr: 0025927	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  95-04 424	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for hearing loss of the 
right ear.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for presbyopia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from July 1953 to September 
1975.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.

Initially, the Board notes that the veteran's appeal was 
first before the Board in May 1997.  At that time, it also 
included the issues of entitlement to service connection for 
an anxiety neurosis, hypertensive arteriosclerotic heart 
disease, residuals of a myocardial infarction, residuals of a 
cerebrovascular accident, degenerative arthritis of the 
knees, lumbar spine and cervical spine, and for tinea 
unguium.  The veteran's appeal was remanded for further 
evidentiary and procedural development.  Subsequent to the 
Board's remand, the RO granted service connection for all but 
hearing loss of the right ear, tinnitus, presbyopia, 
degenerative arthritis of the knees, lumbar spine and 
cervical spine, and tinea unguium.  The RO asked the veteran 
whether he wished to continue his appeal as to these 
remaining issues, and in VA Form 21-4138 (Statement in 
Support of Claim), signed and dated in July 1999, the veteran 
indicated that he wished to continue his appeal as to hearing 
loss of the right ear, tinnitus, and presbyopia.  Given this 
clarification by the veteran as to the remaining issues on 
appeal, the Board finds that the issues before it for 
consideration are as framed on the title page of this 
decision.  Accordingly, the Board will not consider the 
issues of entitlement to service connection for degenerative 
arthritis of the knees and lumbar and cervical spine and for 
tinea unguium.

The Board also notes, as to the RO's compliance with the 
Board's May 1997 remand directives, that the RO complied with 
the Board's directives, as required by law.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  Specifically, as pertains to 
the issues remaining on appeal, the RO, in correspondence to 
the veteran dated in June 1997, afforded the veteran another 
opportunity for a hearing and asked the veteran whether he 
had sought any other in-service treatment.  In response, the 
veteran requested another hearing, which he canceled in 
February 1999.  The veteran also provided additional 
statements as to in-service treatment, none of which 
concerned the issues of right ear hearing loss, tinnitus, or 
presbyopia.


FINDINGS OF FACT

1.  Competent medical evidence of a nexus, or link, between 
the veteran's right ear hearing loss and his service has not 
been presented.

2.  Competent medical evidence of a nexus, or link, between 
the veteran's tinnitus and his service has not been 
presented.

3.  The veteran's presbyopia is a congenital or developmental 
defect.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
hearing loss of the right ear is not well grounded.  
38 U.S.C.A. §§ 1110, 1131, 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
tinnitus is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 
5107(a) (West 1991).

3.  The veteran's presbyopia is not a recognized disability 
for VA compensation purposes.  38 C.F.R. § 3.303(c) (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pertinent Law and Regulations

A veteran claiming entitlement to VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. §  5107(a).  A well-grounded claim is 
a plausible claim, capable of substantiation.  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  A well-grounded 
claim requires more than allegations that the veteran's 
service, or an incident which occurred therein, resulted in 
injury, illness, or death.  The veteran must submit 
supporting evidence that would justify the belief that the 
claim is a plausible one.  See Tirpak, 2 Vet. App. at 609.  
Where a claim is not well grounded, VA does not have a 
statutory duty to assist the veteran further in the 
development of his claim.  38 U.S.C.A. §  5107(a); see also 
Morton v. West, 12 Vet. App. 477 (1999).

The United States Court of Appeals for Veterans Claims (known 
as the U.S. Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, Court) has held that the three elements of a 
well-grounded claim for service connection are: 1) evidence 
of a current disability as provided by a medical diagnosis; 
2) evidence of incurrence or aggravation of a disease or 
injury in service, as provided by either lay or medical 
evidence; and 3) a nexus, or link, between the service 
related disease or injury and the current disability, as 
provided by competent medical evidence.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1994).

With respect to claims for service connection for hearing 
loss, the Court has held that the threshold for normal 
hearing is from zero to 20 decibels and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. 
Brown, 5 Vet. App. 155, 157 (1993).  In addition, the Court 
opined that 38 C.F.R. § 3.385 (1999), discussed below, then 
operates to establish when hearing loss can be service-
connected.  Id. at 159.

For purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

The quality and quantity of evidence required to meet the 
statutory burden for establishing a well-grounded claim 
depends upon the issue presented by the claim.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Controlling law provides that service connection may be 
established for disability resulting from personal injury or 
disease incurred in or aggravated by service.   38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1999).  
However, congenital or developmental defects and refractive 
error of the eye are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(1999).

II.  Factual Background

The veteran's service medical records are negative or any 
complaints or diagnosis of tinnitus.  These records are also 
negative for any diagnosis of presbyopia.  With respect to 
the veteran's hearing, upon audiometric examination during an 
April 1973 reenlistment examination, the veteran's pertinent 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
15
10
5
15
LEFT






Upon audiometric examination during the veteran's fleet 
reserve examination in August 1975, the veteran's pertinent 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
5
5
LEFT






It was clinically noted at that time that the veteran had a 
high frequency hearing deficit in the left ear, but there was 
no clinical notation as to the veteran's right ear.

Treatment records from the Veterans Memorial Medical Center 
(dated from June 1989 to October 1993) are negative for any 
reference to or clinical discussion of the veteran's 
presbyopia.  The veteran's subjective complaint of tinnitus 
was noted, as was the veteran's age-related hearing loss in 
both ears.  These records offer no clinical opinions relating 
the veteran's right ear hearing loss, tinnitus, and 
presbyopia to his service and events therein.

Two letters from one of the veteran's private physicians 
(dated in June and July 1992) are unrelated to the veteran's 
right ear hearing loss, tinnitus, and presbyopia.

The August 1992 VA examination reflects the diagnosis of 
presbyopia of both eyes, but there is no clinical discussion 
as to its onset or etiology.  With respect to the veteran's 
tinnitus and right ear hearing loss, it was noted in the 
veteran's audiological case history that right ear tinnitus 
was the veteran's chief complaint.  It was also noted that 
the veteran first noted his hearing loss and tinnitus two 
years before.  The veteran did not report any in-service 
noise exposure in his case history.  Upon audiometric 
examination, the veteran's pertinent puretone thresholds, in 
decibels, were:





HERTZ



500
1000
2000
3000
4000
RIGHT

20
25
35
75
LEFT






The veteran's puretone threshold average in the right ear was 
38.8.  Maryland CNC speech discrimination testing found the 
veteran's speech discrimination to be 96 percent in the right 
ear.  The audiologist remarked that the veteran had moderate 
to severe high frequency sensorineural hearing loss in the 
right ear, but he offered no opinion as to the onset or 
etiology of the veteran's right ear hearing loss.

The veteran's VA treatment records (dated from November 1989 
to November 1993) reflect the veteran's complaints of 
tinnitus and note that the veteran had age-related hearing 
loss.  These records contain no clinical discussion or 
opinions relating the veteran's right ear hearing loss, 
tinnitus, and presbyopia to his service and events therein.

At the veteran's RO hearing (conducted in January 1995), 
procedural clarification was undertaken by the hearing 
officer, and she indicated that the RO was awaiting 
additional service medical records.  The veteran offered no 
testimony as to why he believed his right ear hearing loss, 
tinnitus, and presbyopia warranted service connection.

III.  Analysis

The Board recognizes the veteran's contentions that he is 
entitled to service connection for right ear hearing loss, 
tinnitus, and presbyopia.  Additionally, the Board 
acknowledges that the veteran has been awarded service 
connection for left ear hearing loss.  However, the Board 
must adhere to established laws and regulations in its 
determinations.  As such, as to all three issues, the 
veteran's claim must be denied.  With respect to the 
veteran's right ear hearing loss and tinnitus, the Board 
finds that the claim is not well grounded.  With respect to 
the veteran's presbyopia, the Board notes that that disorder 
is not a disease or injury for which VA disability 
compensation can be awarded.

Specifically as to the veteran's right ear hearing loss, the 
Board notes that the veteran's August 1975 fleet reserve 
examination (in effect the veteran's separation examination 
and the last clinical record contained in the veteran's 
service medical records) is negative for any indication of 
hearing loss per the Court's holding in Hensley v. Brown, 
supra.  As such, based upon the last clinical evidence 
contained in the veteran's service medical records, right ear 
hearing loss was not demonstrated upon the veteran's 
separation from service, as compared to the finding of a left 
ear hearing deficit.  The Board stresses this distinction, as 
the veteran has been awarded service connection for left ear 
hearing loss.

Additionally and more importantly, though, the Board finds 
that the pertinent post-service clinical evidence of record 
fails to offer a clinical opinion relating the veteran's 
right ear hearing loss to his service.  Rather, treatment 
records from the Veterans Memorial Medical Center and the VA 
indicate that the veteran experiences age-related hearing 
loss.  Further, the August 1992 VA audiometric examination 
and audiological case history are silent as to any reports or 
reference to the veteran's service.  While the audiometric 
findings demonstrate hearing loss disability for VA purposes, 
see 38 C.F.R. § 3.385, the Board stresses that the veteran 
did not report any history of in-service noise exposure or 
hearing loss.  Indeed, he stated instead that he had first 
noticed his hearing loss two years before.  Moreover, the VA 
audiologist did not comment on the onset or etiology of the 
veteran's right ear sensorineural hearing loss.

In effect, then, the veteran has proffered only his 
assertions that his right ear hearing loss is related to 
service.  However, nothing in the record indicates that the 
veteran possesses the medical expertise necessary to render 
such an opinion.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Lay assertions as to causation and diagnosis are 
inadequate.  Id.  Where the determinative issue involves 
medical causation or diagnosis, competent medical evidence is 
required.  See Grottveit v. Brown, supra.

Accordingly, in light of the above, absent competent medical 
evidence relating the veteran's right ear hearing loss to his 
service and events therein, the veteran has not submitted a 
well grounded claim of entitlement to service connection.  
See Caluza v. Brown, supra.

With respect to the veteran's tinnitus, the Board again finds 
that none of the pertinent post-service clinical evidence of 
record relates this disorder to the veteran's service.  Such 
evidence is necessary for a well-grounded claim of 
entitlement to service connection.  Id.

In this respect, the Board stresses that the evidence of 
record is completely silent as to any clinical opinion 
discussing the onset and etiology of the veteran's tinnitus 
and its possible relationship to service.  Indeed, as noted 
above, the veteran did not even reference his service when 
giving his audiological case history upon VA examination in 
August 1992.  Instead, he reported that he first noticed his 
tinnitus two years before, and he did not report any in-
service noise exposure.  Also, while the veteran's treatment 
records from the Veterans Memorial Medical Center and the VA 
reflect the veteran's complaints of tinnitus, they contain no 
clinical discussion as to its cause and possible relationship 
to service.

Again, as with his right ear hearing loss, the veteran has 
proffered only his assertions that his tinnitus is related to 
service.  To reiterate, nothing in the record indicates that 
the veteran possesses the medical expertise necessary to 
render such an opinion.  See Espiritu v. Derwinski, supra.  
Lay assertions as to causation and diagnosis are inadequate.  
Id.  Where the determinative issue involves medical causation 
or diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, supra.

Accordingly, in light of the above, absent competent medical 
evidence of a nexus, or link, between his tinnitus and his 
service, the veteran has not submitted a well-grounded claim 
of entitlement to service connection.  See Caluza v. Brown, 
supra.

With respect to the veteran's presbyopia, the Board stresses 
to the veteran that this disorder is not a disease or injury 
within applicable legislation, for which VA disability 
compensation can be awarded.  See 38 C.F.R. § 3.303(c).  It 
is a developmental or congenital disorder.  Id.  As such, the 
Board can only deny the veteran's appeal as to this issue.  
In this instance, the veteran's claim for service connection 
for presbyopia lacks legal merit and/or entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  In 
effect, the law is dispositive as to this issue.  Id.

Alternatively and for the sake of argument, the Board also 
notes that the pertinent post-service clinical evidence of 
record is absolutely negative for any clinical opinion 
relating the veteran's presbyopia to his service.  As such, 
were presbyopia a disease or injury within the applicable 
legislation for which VA disability compensation could be 
awarded, the Board would find that the veteran had not 
submitted a well grounded claim of entitlement to service 
connection.  See Caluza v. Brown, supra.

The Board notes that the veteran was put on notice as to the 
evidence required to support his claim in the September 1994 
statement of the case and in the November 1996 and September 
1998 supplemental statements of the case, as he was informed 
that medical evidence as to a relationship between his right 
ear hearing loss and his tinnitus and his service was 
necessary.  The veteran was also informed that presbyopia was 
a congenital or development defect, which was not a disease 
or injury within applicable legislation.  Moreover, the 
veteran has not provided any indication of the existence of 
additional evidence that would make this claim well grounded.  
See Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

Application of the rule regarding benefit of reasonable doubt 
is not required, as the veteran has not met his burden of 
submitting a well-grounded claim.  38 U.S.C.A. § 5107(b) 
(West 1991).  


ORDER

Entitlement to service connection for hearing loss of the 
right ear is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for presbyopia is denied.



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 11 -


- 9 -


